 



Exhibit 10.30

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of February 1, 2005, by and between CORIO, INC., a Delaware corporation
(“Borrower”), and WELLS FARGO BANK, NANONAL ASSOCIATION (“Bank”).

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
or March 17, 2004, as amended from time to time (“Credit Agreement”).

WHEREAS, on January 25, 2004, IBM Corp. (“IBM”) announced that it and Corio had
entered into a definitive agreement for IBM to acquire Borrower. Such intended
acquisition is referred to as the “IBM Acquisition.”

WHEREAS, Bank and Borrower have agreed to make certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows, effective as of the date hereof.

1. Section 4.9(b) is hereby deleted in its entirety, and the following
substituted therefor:

"(b) Liquidity (defined as cash and readily marketable securities acceptable to
Bank which are unencumbered except in favor of Bank and which are maintained at
Bank or an affiliate of Bank, but excluding therefrom Borrower’s Market Rate
account #7735-113990 maintained at Bank) in amounts at all times in excess of
$15,000,000.00 until the EBITDA Coverage Ratio (as defined below) is 1.50 to
1.00 or greater determined as of the end of four (4) consecutive fiscal
quarters, with each such determination made on a rolling four quarter basis.
Thereafter, Borrower shall maintain an EBITDA Coverage Ratio of not less than
1.50 to 1.0, determined as of the end of each fisca1 quarter on a rolling four
quarter basis, with “EBITDA” defined as net profit before tax plus interest
expense (net of capitalized Interest expense), depreciation expense,
amortization expense and non-cash restructuring expenses, and with “EBITA
Coverage Ratio” defined as EBITDA divided by the aggregate of total interest
expense plus the prior period current maturity of long-term debt and the prior
period current maturity of subordinated debt.”

 



--------------------------------------------------------------------------------



 



2. The following are added to the Credit Agreement as Events of Default:

     “1.      Borrower or IBM shall publicly announce that the IBM Acquisition
shall not occur at all or until after May 31, 2005.”

     “2.      The IBM Acquisition does not occur on or before May 31, 2005.”

3. Conditions Precedent. In consideration of the changes set forth herein and as
a condition to the effectiveness hereof, immediately upon signing this Amendment
Borrower shall pay to Bank a non-refundable amendment fee of Five Hundred
Dollars ($500.00) and Bank’s attorneys’ fees and expenses of Four Hundred Fifty
Dollars ($450.00).

4. Reservation of Rights. Borrower acknowledges and agrees that the execution
and delivery by Bank of this Amendment shall not be deemed to create a course of
dealing or otherwise obligated Bank to forbear or execute similar amendments
under the same or similar circumstances in the future. Except as expressly
provided in this Amendment, Bank reserves all of its rights and remedies
regarding the Credit Agreement and the other Loan Documents executed in
connection therewith.

5. Miscellaneous. Except as specifically provided herein, all terms and
conditions of the Credit Agreement remain in full force and effect, without
waiver or modification. All terms defined in the Credit Agreement shall have the
same meaning when used in this Amendment. This Amendment and the Credit
Agreement shall be read together, as one document. Delivery of an executed
counterpart of a signature page of this Amendment by telefacsimile transmission
shall be as effective as delivery of a manually executed counterpart hereof.

6. Reaffirmation; Certification. Borrower hereby remakes all representations and
warranties contained in the Credit Agreement and reaffirms all covenants set
forth therein. Borrower further certifies that as of the date of this Amendment,
there exists no Event of Default as defined in the Credit Agreement, nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute any such Event or Default.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

     
CORIO, INC.
  WELLS FARGO BANK,

  NATIONAL ASSOCIATION
 
   
By: /s/ Brett F. White
  By: /s/ Jill Ta
 
   
Brett White
  Jill B. Ta
CFO
  Senior Vice President

 